UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4637
ODREY PAUL REED,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-97-157)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Michael H. Spen-
cer, Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                         UNITED STATES v. REED
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Odrey Paul Reed appeals the district court’s order revoking his
term of supervised release and sentencing him to twenty-three months
of imprisonment and an additional term of thirteen months of super-
vised release. Reed’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Although Reed was
informed of his right to file a pro se supplemental brief, he has not
done so. Finding no error, we affirm.

   We review the district court’s decision to revoke a defendant’s
supervised release and impose a term of imprisonment for abuse of
discretion. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.
1995). The district court abuses its discretion when it fails or refuses
to exercise its discretion or when its exercise of discretion is flawed
by an erroneous legal or factual premise. See James v. Jacobson, 6
F.3d 233, 239 (4th Cir. 1993).

   Reed challenges the sufficiency of the evidence to support the dis-
trict court’s finding that he violated the terms of his supervised
release by committing the crime of malicious wounding.* Reed
argues that the district court improperly credited the testimony of two
government witnesses over the testimony of himself and his mother.
However, the credibility of witnesses is an issue within the sole prov-
ince of the fact finder. United States v. Saunders, 886 F.2d 56, 60 (4th
Cir. 1989). Given the district court’s credibility determination, we
find no abuse of discretion in Reed’s supervised release revocation
and sentence.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the district court’s

    *Reed did not contest four other charged supervised release violations.
                        UNITED STATES v. REED                          3
revocation of Reed’s supervised release and the sentence imposed.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED